Title: From Alexander Hamilton to George Washington, 19 June 1792
From: Hamilton, Alexander
To: Washington, George


Treasury Department, June 19, 1792. “The Secretary of the Treasury has the honor to submit to the President of the Ud. States a provisional Contract entered into between the Superintendent of the Delaware Lighthouse and Abraham Hargis for sinking a Well for the accomodation of that Light house.… The Secretary has delayed this communication under an impression that the allowance was excessive, and with a hope that something better might be done: but reputable workmen who have been consulted appear to be of opinion that the charge is not unreasonable, and no other person has been found disposed to undertake at a lower rate.…”
